DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohura et al (US2014/0175070A1), in view of AIBA et al (US2020/0306802A1).
Regarding claim 1, Ohura discloses a workpiece processing method (refer to the processing steps of fig.3-8) comprising: 
a protective film forming step (refer to fig.4) of coating an upper surface (back side 1b, fig.4) of a workpiece (workpiece 1, fig.3-8) with a protective film (fine particle layer forming agent 30, fig 4) including a water-soluble resin (refer to Paragraph 0005 cited: “…it is known that a protective film agent formed of a water-soluble material is applied to the surface of the workpiece to form a protective film on the surface of the workpiece…”); 
a laser processing step (refer to fig.6-7) of applying a laser beam (laser beam L, fig.6-7) of such a wavelength as to be absorbed in the workpiece (workpiece 1, fig.3-8) to the upper surface to subject the workpiece (workpiece 1, fig.3-8) to ablation (refer to fig.7), after the protective film forming step (refer to fig.4) is carried out; and 
a cleaning step (refer to fig.8) of removing the protective film (fine particle layer forming agent 30, fig 4) from the upper surface (back side 1b, fig.4) of the workpiece (workpiece 1, fig.3-8) together with debris generated in the laser processing step (refer to fig.6-7), after the laser processing step (refer to fig.6-7) is carried out, 
wherein the cleaning step (refer to fig.8)  includes 
a holding sub-step of holding the workpiece (workpiece 1, fig.3-8) by a spinner table (spinner table 14, fig. 3-8) in a state in which the upper surface (back side 1b, fig.4) of the workpiece (workpiece 1, fig.3-8) coated with the protective film (fine particle layer forming agent 30, fig 4) is exposed, 
a first cleaning sub-step (refer to Paragraph 0050 cited: “…In this condition, a cleaning water W is supplied from the discharge opening 19a to the fine particle layer 30A left on the back side 1b of the workpiece 1, and the spinner table 14 is rotated to remove the fine particle layer 30A from the workpiece 1…”) of spinning (refer to paragraph 0050 cited: “…the spinner table 14 is rotated to remove the fine particle layer 30A from the workpiece 1…”) the spinner table (spinner table 14, fig. 3-8) holding the workpiece (workpiece 1, fig.3-8) and supplying a cleaning fluid (cleaning fluid W, fig.8) to the upper surface (back side 1b, fig.4) of the workpiece (workpiece 1, fig.3-8), and 
Ohura does not disclose second cleaning sub-step of supplying a mixed fluid of gas and the cleaning fluid to the upper surface of the workpiece.
AIBA discloses a second cleaning sub-step (refer as “reducing gaseous fluid” in Paragraph 0050 and Paragraph 0018 cited: “…The reducing gaseous fluid may be a mixed fluid of the reducing component and a diluent gas. The diluent gas may be an inert gas such as nitrogen (N.sub.2) and rare gas, and preferably nitrogen in light of economic efficiency, etc. For example, content percentage of the reducing component CO in the reducing gaseous fluid may preferably be around 100 ppm to 5 percent (volume content percentage)…”) of supplying a mixed fluid of gas and the cleaning fluid (refer to Paragraph 0078 cited: “…The reducing gaseous fluid may be a mixture of lower alcohol such as ethanol and water…”) to the upper surface of the workpiece (workpiece substrate 90, fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AIBA’s process with second cleaning sub-step of supplying a mixed fluid of gas and the cleaning fluid to the upper surface of the workpiece, as taught by AIBA, in order to provide protection from oxidization and reduce oxidization of an easily oxidizable metal layer on the workpiece (refer to abstract).

Regarding claim 2, the modification of  Ohura and AIBA discloses substantially all features set forth in claim 1, Ohura further discloses a draying step (refer to Paragraph 0050 cited: “…the rotation of the spinner table 14 is continued to dry the workpiece 1. For example, the spinner table 14 is rotated at 800 rpm for 20 seconds in cleaning the workpiece 1, and next rotated at 2000 rpm for 60 seconds in drying the workpiece 1…”) of spinning the spinner table (spinner table 14, fig.3-8) at a speed higher (refer to Paragraph 0050 cited: “…and next rotated at 2000 rpm for 60 seconds in drying the workpiece 1…”) than the spinning of the spinner table (spinner table 14, fig.3-8) in the cleaning step (refer to Paragraph 0050 cited: “…the spinner table 14 is rotated at 800 rpm for 20 seconds in cleaning the workpiece 1…”), after the cleaning step (refer to Paragraph 0050 cited: “…the spinner table 14 is rotated at 800 rpm for 20 seconds in cleaning the workpiece 1…”) is carried out, to thereby dry the workpiece (workpiece 1, fig.3-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 16, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761